EXHIBIT 16.1 Tel: 604534 8691 Fax: 604534 8900 www.bdo.ca BDO Canada LLP 220, 19916 64th Avenue Langley, BC V2Y 1A2Canada March 14, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 U.S.A. Ladies and Gentlemen: We have been furnished with a copy of the response to Form 6K for the event that occurred on March 1, 2012 to be filed by our former client, Giant Resources Inc.We agree with the statements made in response to the Change in Registrant’s Certifying Accountants insofar as they relate to our Firm. Very truly yours, (signed) “BDO Canada LLP” Chartered Accountants BDO Canada LLP, a Canadian limited liability partnership,is a member of BDO International Limited, aUK company limited by guarantee, and forms part of the international BDO network ofindependent member firms.
